DISSENTING OPINION
Brown, Judge:
This importer had been purchasing in Sweden at the invoice prices (which are not disputed) less the discounts allowed him without dispute or advance for 20 years. Because it turned out that at the time of these purchases certain Swedish purchasers were allowed smaller discounts does not, in my opinion, create the inference that by entering at the prices he paid he was defrauding or deceiving the Government. His “negligence” in not finding out about smaller discounts in Sweden was held by the Supreme Court not to constitute ground for refusing remission, United States v. Fish, 268 U. S. 607.
The Supreme Court also held in that case that findings one way or the other must be made. Consequently there is no legal ground for dismissing the petition for mere “negligence,” without making findings.